Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 1 of 25                                 PageID 69


                                        c:HAPTLF                       S~3Y
                                                                         I




                                                Nos, 2703, 4479                   Int 2551




                      I            r
                                           ASS MBI~Y
                                               February 13, 1956




                                                                         0
                  ( >,u,m:t~,.,., r;n Li.hor and foduJ1triM---report,        d fr11m ,-.aid "'
                  n,itt.e,, .,.·;th &menr1m.,nt11, orrier0d revrint••d        M !!.Dl"nried a::• i
                  pLa.~bJ   {)Ii   th~: ord.i:~r of t<t:coud reading



                                                 AN ACT
             To amend the labor law, in relation to the payment of waoes
                                                     and aalarle1




          Nott,




          ]urats     and Enacting               Clau~




          Compaud




                  Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 2 of 25                      PageID 70
                           fate of                   .ew           nrk
                                       Jn J\1111rmbly


      Ordered. That the Clerk deliver the bill entitled




 "

                                                   C                                .•


     To amendthe labor law,,.in relationto the paymentof wages
                           and salaries




to the Senate, and,:request its concu.:rranoo in the same.
                                         By order of the Auembly
                                                             ANSLEY B. BORKOWSKI
                                                                                           Clerk



                                                 1
                Digitized by the New York State Library from the Library's collections.
            IN SENATE•
Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 3 of 25                    PageID 71

                       Amendment
      PassedVf'itl,o:,·t
              ,,




  •




        Q




                                                     2
              Digitized by the New York State Library from the Library's collections.
    Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 4 of 25                                 PageID 72
-wrrttr,- Ctl:'._l:-i:r
                  ('
                  l_.   0 V\"1 · "H':0

P:_,ymcnt L~cN




                               To amen,.:. the labor law, in reL1tion
                               to the puyment of wagc"s and s ·:l2.ries


                        This   bill    h::i.s   L ,i,   beer   introc!.uc ed   i::   an/   TJ:..'evious session

      of the     Legislatureo




                        Digitized by the New York State Library from the Library's collections.
   Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 5 of 25                                PageID 73




                               To   'tr:wnd   t:k  l:ib<lr l'lv:, tn t·cl:J.      ~c~n
                               to   thr,   pavrn ·nt of w::q~r,s ::n,J s J          r;~;



                 The      rrr. 11c:r,plo·.r(:elf :i·, clefir-ir:d in .':ectJ,,:i   2; :  0 1
                                                                                             ~hv:Edon Sor
                                                                                          ; :~                  the
Labor L3w to mean n ••• a nrch.:1r1 ,,, wc-:-'..ingT;1.:,,;or 1-,·,,r,=:r -,,,>+:in:_: for anothc,r
for lire.     rr   Thr~ tnr:n "ern;;]_o~rcr     I
                                                     is .dciined    in Sc:ct~_on 2, 5 ,Jivi.sion            6 to
mef,n 11 ~,.,thc     per:::;on c:mploying any such mechanic,                   workinfJ'Tfl.'J.llor l1borer~ .. 11•    •


            The effect    of the3e. restrictive        definitions     is thnt office      workers,
 sue h as typist,   stencf'.:'(iDhers,     and clerks,    and othr;r non--manun.l employees
do not have the protecticn          of the Labor Lmr provisions          for thi::: prompt p3yrrient
of wages and the assistan~e           of .l:he Department    of L-3.tor :in the collection      of
unpnu.i1 wages ..

              J\t the     1955 legislative              session   wagp payYi'.ent protection              was af-
forded     to salesmen        hy Chapter       620G

            ·The atta.ched   bill    would permit     the Department, of Labor to assist
typists,    stenogravhers,     clerks,    and other office     vvorke:::·s in the collection                          of
t2:e~-~- unpaid wages in the same manner that the Department                  assists   manual
workers in their       wage claims.      The bill    does not contain      any specific    time
requirement     for the payment of wages; it merely          ::'.'cquires  that   wages  and
salaries    shall be paid in accordance          with the agreed terms of employment.
                                                                                                  -~
             This      bill    will in no way upset               existirn:s wage plans          ur.der    which
office    workers      are    paid on a semi-monthly               or mor.thly basis.,

           Persons  employed in <'1 bona fide cxecuti,,-e,           a::lministr ,tive or pro-     0


i'essional capacity  whose earnings       exceed OL '.:) hunc.::.~cctd6LL2.rs a week would
::ot b3 covered by the p-:'.'~J
                             visjc,r ..s of the a tt2ched     billo




                                                    4


                      Digitized by the New York State Library from the Library's collections.
         Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 6 of 25                                            PageID 74



                                                                                                                           r   t    r>,,




 :1 Lew sect          n,        D'' s ,,ct       n one       hundrPd        nirn,ty-s        Lx-c,

                  S   196-c.

 Evc;r~r emnloyer           c:1rrying      rm   2 husincss            b~ leas,:         or    other     "':s~' sh2lJ,.                to

                                                                                                                ac c0rda.nce

 with    the     agreed      t~rms      of employment*

                  The term        "empl'oyer'      1   ~     used     in~           section           E_'.]3.~l includ<2           3,ny

 person,       co-partne:;:-,ship..i.. corporation,~                     joint      stock        a:_,,s0ciation      emnloving

,a:ny:-individual---irrany              occupc1,tion,         industry,          tract;_~ busim)ss?              or service.

                  The provisions             of sections            _£E~ hundred             _:1inety-seven,       =           hundrer.

 ninety-eight,             one hundred          ndmety-nine           and .9ne hu::-:r:red            ni!~ety-n:i,ne-b             shall         0,pply
                                                               (
 _!:~the wages and s'.llaries                   described           i~ this      sect~o~.



 ~xec;1tive 2 administrativ~,                   2E professional                capacit~,wh~                 earnings~                      in




 ~-::,inc,•~     of this
         ..-:c,12_             chapter,~        ~ by       any order          promul.gated            unde_:: such -22:ticle                ..

                  Sect,igri.    2,.,, This       a0t-shall           take     effect;        imme-diately.




                               Digitized by the New York State Library from the Library's collections.
         Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 7 of 25                                                 PageID 75

                                                         STATE      OF    NEW      YORK

                                                 DEPARTMENT                   OF      LABOR
                                                                  ALBANY
                                               NEW YORK OFFICE              BO CENJRE         STREET
      ISADOR      LUBIN
INDUSTRIAL     COMM   15$!0   NER




                                                                    NEW   YORK   13, N. Y.




                                                                    Janunry 19, 1956



                              Hon* DfillielGutman
                              Counsel to the Governor
                               Executive Cham.bers                                                    I,..
                                                                                                      I      I
                                                                                                  V       i~·1;   ,;   '""'
                              TLe Capitol
                              illlany 1, New York
                                                                                                                                          I
                                                                                                                              GJVUlNOR    l
                                        Pursuant      to your request,           I enclose        se,ren
                               backed copies of each of the followine; bills                                      which
                               have.been approved for introduction®    I also                                     enclose
                              nine copies        of the supporting            statement         for each
                              bill.
                                        Labor Law - section            196-c
                                        Labor Law - Section             220
                                                               Subci.»    5...a(new)
                                        Labor Law - Article 8
                                                        Section 223

                                        Labor Law - Section             662


                                        I also enclose nine copies ol.' the legislative
                              history     of each of the above bills®

                                        I am also transmitting              to the Budget Director,
                               one backed copy of each of the bills                          together  with                   its
                               supporting memorandun and legislative                          history®




                                                                                                                                6

                                Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 8 of 25                                                                         PageID 76

                                                     'i ·, .,nHind t'H J ·!I 1·ir· 1 ·,.1·:, : n :·,
                                                      t(, t,:,,,     'ii ·nt (;J' Vil/'':;   . !1,: '.~




                                                                                                                                         lV     i ClTl r; CJf' th r'
                                                                                                                                              '. i;
                           t<J     ::J):1r~ n ••       ~ :-1 :·./   c            ~,    v,c~ i r11~r~'.:~~: or
                                                                                          7

                                                                                              -   ~-
                                                                                                                                     ,·L:-:i '. '.''.,r :,nr1iJ1 1·r
 for       l ir,::.   ii            c· t      r.ri     11               :rc·r·    is      d: 1 j ncd in '.3c;ct C1                  );  r] j \T j ::; '. CJYl 6 t CJ
                                                                                                                                         J



ffiCj'.D     YI,,,"   t:;•·        ~Y;r~"on          C'mp]oying             ,J[l~/     :::iHCli. mc:ch·1nic,  WO                        or                 rr: r
                                                                                                                                                              V   o If •
                                                                                                                                                                      •




              The   ft3Ct   of thr,se :restrictive          fini     "''         t            of'   e workr::rs,            ,J_CJ


 such as typist,      stencr,~·1:-:>hers,·and    clerks,    lnd ot'-1,:r i:r,:;n-·r:1ilffuJll     cmp}oyccs
do not r:ave th1; protectiG:1         of ~l>; Lab')r Law :Jrovis:Lo;1:cc         r UY, prompt, p2yr;;(:nt
of wagc:3 ard the 2,s:.,is       n'.~c of ,j)1e Dcpartmc:it    of L:.tor ::.:r, c collection                of
un;:inu.fl vmges ..

                    At the                 1955 lcgislativ2                            session          waf;i.J p-Jyr:-;r:::nt nrotr:::ction          w?i.s af-
 forded          to s2lesmen                    by       Chapter            620~

               The attached    bill   would permit the Depc1rtmen'i.:, of Labor to assist
typiats,     stenogranhers,      clerks,   and other  office  rrorkers  in tne collection                                                                                  of
ti::.e!r.· unpaid wages in the same manner that the Departr.wnt            assists   manual
workers in their        wage ,claims.     The bill" does not ::ontain   any specific    time
requireme11.t for the payment of wages; it morely :-cquires             that '::ages and
salaries     shall   be paid in accordance       with the agresd terms of employment ..

                           This       bill_          will      in no way upset                         exi-s-ti-ng--,,;a:ge-p1ans-1Tr.cfer-wn1cn--
 office-workers--arepaid                                      on a semi-monthly                         or mor.thly basis"

               Persons - employed in 0. bona fide E'XGCU ti ve' a,::rn::i_nistr2-ti ve or pro-
 .:':'essional capaGity   whose earn:l.ngs exceed OL, hur,c~:::'Jd d'.)112.rs a WC8k would
 :".ot b'3 covered   by the p:'<:,vis:ir,:!.s of the attached bj_ll!)




                                                                                                       7
~

                                 Digitized by the New York State Library from the Library's collections.
            Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 9 of 25                         PageID 77




                                     D~~~~~r    1~c·            X
                                                       Ti,r~-~~-.                                         ~ff~------ -

          If mechanics,       workingmen and laborersare not paid their wages as provided by
    the labor law, th                ta.in the assis  e of th        ~~~~-~~w~who
                                                                     ployers \olhoviolate the
    wage payment pro                e labor law are also subject to certain penalties        as
    prescribed by,: the penal law .. This protection      does not extend to_ the nwhite collarn
    workers nor to executive and professional      staff.

          The proposed bill,       without upsetting existing employment agreements, would extend
---the--vttge--peym.en-t-:pre-visi<ma=:to all- employees-rot. otherwise covered except _fuosa__ ______
  employed in a bona fide executive,           administrative,  or proressional capa~ity whose
  earnings are in excesa of $100 a week ..

             '.lb.is legislation is desirable since employees oot now covered llllst resort~-
    civil      action to reoover u~aid wages,.                                               ~
~            The additional   cost to administer the new provision is estimated at tl0,000.,
\ 'Ille Department       of Labor budget for 1956-57 does not proTi.de funds for this purpose.,

             '!he bill   should be ameooed to carry             an appropriation          of $10,000,.




                                                                Examir:er:

    isposition:

                                                                        8
                            Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document
                               TtlF 16-5  Filed 08/17/21 Page 10 of 25
                                     ASSF.MF1LY                                                     PageID 78
                                            STATE      OF   NEW     Y()nK

                                                       ALBANY


                   '. ,-t   t




        n.    Dan:i el            Gutn ar:
       ec,, tj vc° Cha:, bcr
    State      ' ritcl
    Albany, r C'.·J 'Iorlc
                                       Re: AsseITbly Bill                   Intro.       2~51
                                           Print  4l+7°
    Dear           • Gutrr:an:

                      Th:ts bill was intrcduced   by n:e at                                      the
    request         cf the Department   of Labor.
              In its original   form (Print                                          2703) it          was
   on~osed by th~ New York State     Council                                         cf Retail
   Merchants,   the Assrciation   of Casu~lty                                            and    SuTety
    Companies                   and    by Associated              Industries.

                 A conferE~nce between Asscciated      Irciustry
   and the Labor Denartment       resulted     in the ~res~nt
   wording    (Print   4479)~   I do not know the ~rFsent
   nosi tior. c,f ei t'licr the Cour;cil cf Reta:;_1 J"erchants
    J

   or the Ass cc_; atLon of Casualty       ar~d   rety CcLaanies.
                       It             is surported            strorgly       by the            :o~~erce
    arcl     Inr11)stry               As::;oci2t:Lon        cf     e·1•J Ycr1,::..


                                I a:, enclosirH:: her, with                    a ccr;y cf        t>e
    · e~:crandur::               furnisher!   to me by the                     Depart:     E1t    cf      Labor ..

                                Becuuse   of ad~jticnal      berefjts    a~a                       nrotec-
    tlor:     '<vhi c            will   be afforrled    tc, oL:.·ice wcr>.ers                       its




        els .. "
                   Digitized by the New York State Library from the Library's collections.
  s~un       o.   u-ior.s.ooffl", P,~Md~-n,                                                                                                                  CLfM!:'NT V. CONOLE,         Treaivr11,1
  Wl'lUAM
  t'DWAftD
                   Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 11 of TMOMAS
             l. f<lt:Hl Vu.• Pr~~,nt
                         4



              STAUY, Viot fr,uHJ,s,nl
                                                                                      25 PageID
                                                                                             JHFUSON  79
                                                                                                     MIUY,

  tOMUND     F. WAGNU(          V!,0 Pret.H,fo,-,1                                                                                                           JOS.EPH A S!NCLAJR, $1iM:r,.dory




                        COMMERCE                            AND        INDUSTRY                    ASSOCIATION                             OF NEW                           YORK
                                                                                          INCORPORATED

                                                                   99 CHURCH STREET                        NEW YORK 7, N. Y.



                                                                                                                          March 28,
                                                                                                                                                             ECEIVED
                                                                     / A-
                                                                           /          ;,---
                                        Hon. Daniel            Gut,,an/,        oun~                        Governor
                                        ExecutiT6 Chamber '                     ;</
                                        The Capitol                            ..
                                        Albany 1, Kev York

                                        Dear Judge GutJll.an:

                                                           Enclosed is a copy of a letter which I sent today
                                        to GoTernor Harriman, w.rging lrl.a to sign Al'!lsanbly Int .. 2551which
                                        would ciTtt the IBdui,trial Co•isl'!lioner power to act on behalf of
                                        office workers i~ the puraait of back-wage claiJts against recalci-
                                        tra11t mrployeri,,.

                                                                    This proposal was l!lponaored by the Department of
                                        Labor and~                 our wholehearted n.pport.

                                                       It will raove a gross iAequity uuder the present
                                        lav vhich giTes factory workers a aeaning!'ul reaedy in the collection
                                        of back vaies, while office workers, sildlarly   aggrieved, :muit fend'
                                        !or          theaselTee.                                                                  \


                                                                                                                     --- er:~
                                                                                                                      \ /ii
                                                                                                                          Sine              yours,

                                                                                                                     ,     \.__
                                                                                                                v~
                                                                                                                 /
                                                                                                               -'th.om.as Jefferson                  Miley
                                                                                                           (ExecutiTe                 Vice President
                                                                                                          \
                                                                                                              ~-·------

                                                                                       :lO

 ----------------------1110                                                            A It D Of    IH IU CT O !         :r----------------------
 JOHN ADIICIIS,~,        .,___    ~ hflk                               THOMAS ,S. HOLDEN, Vice-Chairmon of !loord,                     L A. ~.           Pr~,           Oti, E1-q/or.Compqny
 MA!llOH'W: IIOYEll, ~;-                                                  'fl. W. Dodge C<>f'l'oralion          ·
     s~       OIi C-         (New w,,,yJ
                                                                                                                                       HIJP$0N IL ~G,                c~,.      of Board,
                                                                      MARTENSH. ISENBEllG,Proud-I,                                           C~             f,J;.,,,, Comp<my of New York, Inc.
                                              c--- c"""'

      ~Mm,o--~
 HWERT L CARnNml, ~.               c~                                     Combustion Engiltfff"ing, foe.
                                                                                                                                       EDWARD STA.UY,Pr~nt,               W. T. Gran/ Company
 GEORGI!E. CLEARY,   Cleary,~,~                & ~                    WU.UAM L Kl.flTZ,Preudem,
 CLIIMl!NT V. COMOI.I!, 0..-      ol h,,,,ol,                                                                                          1.AlJl!fNCf AllNOI.D TANZl:11,Tam,er & Mullaney
                                                                          G<,,,rcmy Tru1I Comp<>"l' of Now Yori<
                                                                                                                                       H. C. TUffl'4Bt,Jr.., P~,          TwMr (041_$/rudio.n Company
                                                                      SAMUEL D. l.flDESDORF,s. D. Leidc.dorf ,. c.,,,_,,
 TKOMM J. DUGAN, Jr~ \'Ice~                                                                                                            ~ C. TYSON, Vic• Choin,on, Fi4>arn:o              CommitlH,
      ,.,,_ Yonc-..i         srmm                                     GERALD leVINO, Pr&udenl, Gviterman Co,.,pony, IM.                      ~ s-.          Sl-1 Cg,-p,o,-ation
 l'IIICY J. l!IIIOTT,
                   vi.. a...ir-            of~                        KEITHS. Mcl-KJGH,l'rellldenl, New York T~       Comp,,,,y        GrolG!!    VAN GOl!Oflt, l're,id,ml,
      n,.,a-.~                   ....                                 CL.AlleNCEJ. MYERS,Pre,idem,                                           ~ & 11,..,;,;,,,, lrn:.
.. JAMIii .MiU, Jr.. ~ el~~~-.                                            N..,. Yod< Ufa "'-'"'''"  C-                                 J!OMU,,O   F. WAGNE!!,l'reud<tnl,
   JOHN A. HW., ~-    AJr ~ Ce., Inc.                                 J. WUON NEWMAN, l're,kl,,nt, o.,.,8. llrodnr-, In<:.                  ~        R-ity   I, Utillfi.,   Co,p,
 JAMllll'.HOOl,~lfi,p&-.                                              GEOftGE 0. HOOYNI!, PNHident, Eon Rr,.,- s-h,g,    k<ok          !'IIANOS L. WHIT~               PrefflMM, Fr<>n<:i,H. Log9etl    & Co,


                                                         Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc
           COMMERCE   AND Document
                           INDUSTRY 16-5 Filed 08/17/21
                                      ASSOCIATION     OF Page
                                                         NEW 12 of 25 INC.
                                                              YOH      PageID 80
                           · 99 Church    Street   • New York    7, N. Y.




              Digitized by the New York State Library from the Library's collections.
        Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 13 of 25                                           PageID 81




JACOB       K.   JAVITS                                           DEPAUTMENT          OP         w
                   ATTOPNE:Y         GEN
                                                                            ALBANY
JAMES   0. MOORE,              JR.
  SoucnoR         GF~NERAL




            MEMOIUNDUN




                                               bill    """'-'->UY...,   the Labor Law by adding a new section,
            to be known as i 196-c ..

                        This bill brings w.i.thin the provisions   of the
            as they relate to the requirement for payment of wages and salaries,
            persons other than mechanics, workingmen, la.borers and cornmissio~
            sal.esmen. -It provi4es that all other persons employed by an
            employer shall be paid their wages and salary in accordance
            the agreed terms of emplo~ent .. 'l'hi.s would include such persons as
            clerical help andalespeople       'Who, under the present statute, do
            not fall w.lthin_the categories    of mechanics, workingmen, laborers
            or commission salesmen, 'Whoare now covered by the statute ..
            the bill,   the wages or salaries   paid to these persons, however, are
            not deemed 11wages II under I 195 of the Labor Law, which requires
            payment of wages in cash or check under certain circumstances,       or
            under the provisions    of I 196 and 196-a, which set forth the time
            when salaries   and wages are to be paidc. The bill also exempts .from
            its provisions   an._yperson employed in a bona fide executive,
            administrative   or professional   capacity, whose earnings are in
            excess of $100 a weekc.

                       If this bill is approved, an employer of persons covered
            by it, who does not pay the wages and salary earned in accordance
            with the terms of employment, may be prosecuted under I 1272 of the
            PenaI-!4w; At the present time there is no statutory provision for
            the prosecution   of an employer who fails to pay wages or salaries to
            such persons®
                                       This is a Labor Department bill                     and no legal        objection.
            appears                  to the approval of itc.
                                                                                     Respectfully       yours,


                                                                                                       o.        ~~-@




                                                                                     JAf,[~   O" MOORE, JR ..
                                                                                     Solicitor       General
                                           Digitized by the New York State Library from the Library's collections.
        SAMVf:t   0.    Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 14 of THOMAS
                        lf:1Df!>DO!l!:F,   Pr,rH!J,;,,.,/                                   25 PageID
                                                                                           CLEM!:NT V. CONOlt,
                                                                                                    JlffERSON
                                                                                                                  82
                                                                                                               MILFY,
                                                                                                                                                                                                                        Trf1f-OHVM

        W!HtAM     L KLEtTl. V,c® Pr,,a1-d~n1
        fDWA~O     STALEY. V1-s:,;,Presn!-li!lnl
        t:DMUNO    f.    VIAGNf~,      V1(~       P,~Fd111-n1
                                                                                                                                                                                            JOSEPH    A. S.!NCLAIR, S@cr@lnry




                                                                                                                                                                                                                                 \
                               COMMERCE                                            AND      INDUSTRY                        ASSOCIATION                             Of           NEW YORK
                                                                                                                  INCORPORATED

                                                                                        99 CHURCH STREET                                NEW YORK 7, N. Y.
                                                                                            C~     Addeo"   COMINDASSN


                                                                                                                                                    March 28, 1956
                               Hon.. ATerell Harriman
                               GoTernor of the State                                        of lhiw Iork
                               ExecutiTe Cham.ber                                                                                       Re:                       Int.         2551 Pr. 4479
                               ilban,- 1, llev Iork

                                Dear GoTernor Harrinum:

                                                     The Commerce and Industry Ansociation    supports the sub-
                                ject bill which was i,ponsoracl by the Depari:Jlent of Labor, was passed by the
                                Legislature,  and is now before you for action.

                                                      Under Article 6 o! the Labor Law, the Industrial        Com=
                               missioner is empowered to ~ct on behalf o! aggrieved esaployees in seeking
                               to recover back-wage claime, through the courts or otherwise .. However,
                               •1:mployee" is de!ia.ed in the Labor 1aw to include on.l_y aechanics,      vorking-
                               aen and laborers;    and thi21 hall! been con21trued to exclude office workers ..
                               Conseque12tly, white-collar    aployeea    rlth legitilllate back-wage clai11.~
                               frequently   haTe no effectiTe   way of recovering what is due them.,

                                                         Thus, under the present law, if a recalcitrant     ~loyer
                               fail.,  to pay vage~ due to those in hie e11ploy, the Labor Depari;,,a,ent can act
                               en behalf' o! his factory workeri, but :mll.8t iguore the identical      complaints of
                               ais o!fice   ea:ployesa..    White-collar workers are left to their ovn deTices in
                               purslliAg back-vage claia• .. This often meruw that as a practical         matter they
                               haTe no rsal reaedy at all •

                                                                                         .lssEAbly Int. 2551vo11.ld remove the gross inequity in
                               the pre.tent                                l&w.         We hope for the5e reasons ycm. will .pproTe the subject
                               proposal.



                                                                                                                                        -~
                                                                                                                                              . ffocarel7 your? ,
                                                                                                                                                                            ' /!';.,.,.,,
                                                                                                                                                                                                             "n:1
                                                                                                                                                                                                                ~
                                                                                                                                                            /
                                                                                                                                           Thoaaa J ♦ ffersoa Miley
                                TJlhew                                                                                                    ExecutiTe\Tice   President
                                                                                                         :13                                                -,~




        JOliH ~ ,~;              ,.,_._                       ~         l!l<fflk            . THOMAS S. HOlOeN, Vke-Choirman            of BO<Nd,                 L A. F~.                Pr•aidcm, Oti, Emalo, Company
        MAIIION W. IIO'fffll, ~.                                                              "  F. V/, Oo,lg,, Co,poraNon                                        ~            I!. ~<,,          c/«w_,,, of io«d,
             ,,.,,.,.,,..,OIIC-~J,,n,q1                                                      MAJITEN:!iH. l:!ifNIEl!G, l'redde,,1,                                       c-~               Edl,010C""'f><l"Yof N,,.., York, In<.
... -   ~t.·~~~~~                                                                                 c.......-E~.1,..,                                               'WWAM> ~TM.!Y, ~;                       W. T. won/   Compqny
        GIORGI! E. CU!Aff, a--,,, ~ ~ & ~                                                    WIU.!AM L IQ!!ITZ, l'redd.ni,                                        ~!          Ai'NOU)   JANZH, f-,,.,. & M..llaMy
        CUMENT V. COMOU, CW--                                d '-3,                             ~y       Tronl Cetftp<,,iy of New York
                                                                                                                                                                  rt C. TIJ~'l, #'.., P~,      Twmr Condrudi-on Compony
             ~ MP09lll"/!9ffll                 ~                                             SAMUel 0. L80El>OOIIF, S. D. Lei~/             £ C""'P""Y ·
                                                                                                                                                                  ~81     C. i'f~,     Vi<• CM#'~,    Fi/Kine,; Committee,
             N_Y...,..c~,,,_
        THOMAS J. l>&GAN..Ir~ W... ~.                                                        GatAU) !.eVIHO, /'rr,aidcm, G<,ltv....,,
                                                                                             1:1:ITHS. McffUGH, l'reaidcm, N- Yori<T~
                                                                                                                                         Co,npe,ty, I<><.
                                                                                                                                             Co-y
                                                                                                                                                                      ~ s-.
                                                                                                                                                                  GWtGf
                                                                                                                                                                                     $1-1 Corpo,oli""
                                                                                                                                                                            VAN ~Ofll,        l'r~,
        l'RCY J. 1!1$0TT, vi..,        ~                      el '-3,
            n,,. a....~                     ......                                           CLA!lfNC£ J. MYEU, Pre.id_,,                                             M,,.F.-&R~,1-.
        JAMI& MIU. Jr.,~                      r,I '-3,            ~         0...   *·             N- Ym Ule "'-"""•         c.,_,                                 ID~        F. WAGNl:11, l',,.,id_,,
                                                                                             ;, WUON Ml:WMAM, I'~,            Ow, & t&r<Jd,ww, ""'·                   ~ ~ £ Ufffi¾i,,, CM;,.
        JOtlN A. MIU.,....,                Air~                     c...,--
        JAME.f'. KOGI,~                    ...              ",.                              GWIIGE 0. NOO'l'NE. P~,           E,w Rin( ~•        S.....          F!IAN05      L Wl1!rl~             ~.          frWl<.i, H. l<>Qg.tt & Co.

                                                                           Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 15 of 25                    PageID 83

                                      J

                    £.}!.ECU           :-mtR




                                                             1-4.

               Digitized by the New York State Library from the Library's collections.
  Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 16 of 25                                               PageID 84
                                            [lLf'APlMl:Nl           OF   COMMfHCf

                                                              ALBANY


FOWAR'O   T   DICKINSON




           fne 1:-!onoraole Averell                l 1arriman
          0overnor    of the ttate                 of New York
          .Executive Cbc:  ..mber
                                                                                              I
                                                                                              r        "''....,
          ;:,tate Capitol                                                                [_       •c




          Albany,    New York

                          Attention:          Hon .. Daniel Gutman
                                              Counsel to the Governor

                                     Re:      Assembly          i.ntroductor:>,~ r~o.. 2.5_::1
                                                                          Print  Nos. 2?0~.                         447_9

                                                            AN ~CT

          To amend the labor                law""· in relation              to the     payroont                   of wages
               and. salaries

          Dear Averell:

                             I recommend that                this    bill    be     approved.

                      The Department of Labor contends that it lacks
          authority   urrler Section 199 of the Labor La:w to initiate
          proceedings    to collect  unpaid wages for clerical   rrri other
          nonma.rrual worker8 am cites the definition      of an employee
          as a "mechanic,    workingman or laborer   working for another
          for hire" ..

                        ThiB bill.      sponsored by that Department,      adds
          a new !Section to specifically          grant such authority     to the
          lr:rlustrial   Colllnissioner..     The bill doe.s not affect    exist-
          ing wage plans um.er which office workers are paid on a
          monthly or semi-rr..onthly       bas_is and exempts those in an
          administrative       or professional     capacity  earning   over $100
          per week ..




                                                             1.5
                          Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 17 of 25                        PageID 85
                                      ii,

      'I'h~-1 1:onora.tJl1eJ   Aver•;1 l harr      '.L.man
                      •



                    ,'.:;ome opqosi tion   exio l.~ amor~ tdm1--1l oyer gruJ.p:5
     who maintain         th.at tbe Corrunis5iont-1r in fa.ct doet> pO:';,~es5       5UCL
     autr.ority     urvJer ttJe Labor Law.         1:owevEor, I arn cc.,,rJ'iaez,t
     tl:&t    these    groups    do not fundamentally       object     to ·tr.e sar:-.e
     protection        for their    norur1unual er:rployees    as is f>rcser;tly
     enjoyed      by the n,anual workers ..

                                                      Sincerely,




                   Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 18 of 25                                    PageID 86

                                     WORKMEl',(S           COMPENSATION                 BOARD
                                                   STATE      OF       NEW     YORK
                                                      80    CIE:NTRE    STREET
                                                       NEW     YORK     13,   N Y

ANGELA     R_ PARISI
    CHAIRMAN




                                                                                         April

     Hon® Daniel Gutman
     Counsel to the Governor
     Executive Chamber
     Albany, New York                                                                 Re: Assembly Print
                                                                                                   Intro.,           2,,1
                                                                                                                     4479

     Dear Judge Gutman:
     This bill would add a new Sece 196-c to the Labor Law and would
     bring white collar workers under the wage provisions  of this
     Law® '.Ihe bill was introduced on recommendation or the New York
     State Department of Labor.,
     '.lbe Labor Law requir.es the prompt payment of wages to Hemployees"                                                   1
         and 1temployee" is now defined as a "mechanic, workingman or
     laborer working for another for hiren.,      '.Ihe effect of this
   crestricted    definition    is that office workers, such as typists,
  _ Jclerks 1 and other non-manual employees are not covered by the
   f L&bor Law provisions ___  for the prompt payment of wages.,
     The subject bill would permit the Department of Labor to assist
     the above, now excluded employees in the collection    of their
     unpaid wages in the same manner that the Department nov assists
     manual workers with their wage claims@ The bill does not contain
     any specific   time within which wages of white collar workers
     must be paid and hence would not affect semi-monthly or monthly
     wage plans.    The bill would require an employer to "pay to each
     individual   in his employ the wages and salary earned in
     accordance with the agreed terms of employment.," __Executives
     earning over $100® a week are specifically    exempted from the
     provisions   of the bill®
     The bill does not directly  affect the administration    of the
     Workmen's compensation Law® However, its enactment would provide
     a               for an inequitable   working condition and the
                    nsation Board therefore   has no objection   to
     its ena~tment®
                                                                                                 truly    yours,

                                                                                                            RL
                                                                                         Angela R® Parisi
                                                                                         Chairman
                       Digitized by the New York State Library from the Library's collections.
            Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 19 of 25                            PageID 87
        J



30   LODGE                    ALBANY                                                             5-3547




Associated                   dustries            of New York State, lnc:ffll

                                                April      2,      1956




                 Hon .. Daniel    Gutman
                 Counsel    to ·the Governor
                 Executive     Chamber
                 State    Capitol
                 Alb apy, New York
                 Dear      Wir.. Gutman:
                                Re:     _Assembly         Int.,      2551, Pr..          4479    ( Ostrar1der}
                            In response          to   your        request,       t:his          11 advise        that
                 we have      no particular             comments             or recommendations             con-

                 cerninr               above-captioned                bill.,




                 AJW:ds_..
                 Enclosure




                              Digitized by the New York State Library from the Library's collections.
         Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 20 of 25                                    PageID 88

                                                             STATE         OF    NEW     YORK
                                                    DEPARTMENT                         OF 'LABOR
                                                                      ALBANY
                                                   NEW   YORK    OFFICE.          80    CENTRE     STREET

      ISADOR      LUBIN
INDUSTRIAL     COMM   15510   NER



                                                                           NEW   YORK   13,N.Y.   Aprils,     19.56




                              Honn mbla Daniel Gutman
                              Counsel to the Governor
                              Executive  Chambers
                              State Capitol
                              Albaey., New York
                              Dear-Judge           Gutman:

                                    I am enclosing   statement with reference   to
                              Assembly Dill Int., Mo.. 2551.,Prl nt No.. 4479, by
                              YiT. Ostrander,   to amenl the labor law, in relation
                              to the payment of wages arrl salaries ..
                                                                           ery truly      yours,

                                                                       ·.. Jc~
                                                                      Isa~or       Lubin   '\
                                -i                                    Industrial        Commissioner
                              IL:AL
                               encl ..




                                    Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 21 of 25                    PageID 89




U-l




                        ..
                                                        ...
               Digitized by the New York State Library from the Library's collections.
     Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 22 of 25                                                             PageID 90
                                                            'l'OHON.,. DANIEL GU'I'MAN
                                                 MEMORANrnr:u:
                                                    COUN~EL TO THE GOVERNOR




                                       Re:       Assembly Bill   Int., 2551, Print No., 411-79,
                                       by Mr., Ostrand:9r..      To amerrl the labor law, in
                                       relation        to the payment·· of wages and a alaries.



APPTIOVAL RE.COlt.fENDED


                                       This     bill      is    sponoored         by the Depart.mffit              of        labor.,

It     is    deeigned         to permit          the Department            to assist              typists,       s'tenographers,

clerk:,,       and other          office        workers         in the     collection              of their       unpaid        wages

in the        same wmmr               that     the Department             n,w-    assists          manual workers              in their

wage claims ..

                                       Under present             law,     the DEpartment                of Labor's            author~,za-

tion        to assi~t         in the         collection         of unpaid         wages ie limited                to ~employees"

within        the :meaning of the Labor Lroir, that                              is,     to mechanics,            laborers             or

workingmen.             This     bill        would extend           the Departmentt                s authority          to wage

claims        of all         employed individuals..                 The :measure does not contain                              any

provision           relating          to how often             1ra.ges am salaries                 of office       workers             must

be paid,            except     that      they must be paid                in accordance               with      the agreed             terms

of employment.                 Thm,, the bill              would in no way upset                      existing      wage plans

under which office                    workers are paid on a semi-monthly                                or monthly            basis..         In

addition,            the bill         exempts from its             provisions             persons        employed        in a bona fide

executive,            administrative              or professional                capacity          whose earnings              a.re in excess

of $100 a week ..

                                       The enforcement             of wage payment provisions                           in     the Labor Law

is one of the funetiona                        of the Department's                     Division       of Industrial             Relations.,

Women in Industry                and Minimum Hage..                  It    is regrettable                that     the Legislatu.re

did not        awrove the Governor's request                              for     additional           investigators              for       the

Division       ..

                               Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 23 of 25                              PageID 91

                                                      2 -




                           This    bill   marks     an important       advance         in the

modernization      of erchaic      conceptsE,.:_~           Labor    Law   &   There     is   no

justification      for denying       office    workers      the same protection

afforded    manual workers*

                            I re~pectfully        request     that    this     bill    be approved.




                                                    Isador Lubin
                                                    Industrial Commissioner


Dated:     April   5, 1956




                                                         22

                   Digitized by the New York State Library from the Library's collections.
Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 24 of 25                    PageID 92



                                                                  il ACT
                                                    to am.end the labor law, in
                                                    relation   to the payment o!
                                                             wages am salaries




          •




•




                                                             23


               Digitized by the New York State Library from the Library's collections.
          Case 2:21-cv-02427-TLP-cgc Document 16-5 Filed 08/17/21 Page 25 of 25                                             PageID 93


                                                                          ,rol;1 t1or1 tc tY1~, I         :1.yrr-H,:1t (,   f    ~~':1f~C~J
                                                                          [1.nd ~~ aJa ::-'ic ~,

                                                                  ~

                                             Thu Puoplu of the State_; of : ✓e:w York,
                                  .•         rcpn:~;cntud    :Ln Sc:natc.: zmd /,s:~2:'r,.:::; >
                                             do 8nact     as follows:


                3ection        1~ · The labor             law is        hereby        amended       by ins8rting                 thl:rein

a new section,             to b8 sc:ction             one hundred          ninety-six-c,             to     rE\ad as            follows       z

               ~        196=:..:_ Payment            of wa~~          and salaries         52!other          psrsons             employedo



individual          in his     employ      the       wages      and salary            earned       in ="rdance                  ~           the

agreed      terms        of employm~nt~

                Th:::, t~        Hemployert,          ~    used        in this        section       shall      include             an;y: personl

co-partnersh~£z:             cprporation         2   2!: j::>int stock            association         empl?ying- any individual



               -The wages
                    --- -and ---
                             salary jescribed
                                    -----                                 in
                                                                          --      -
                                                                                  this    section
                                                                                          -~--    shall
                                                                                                  ---                be deemed tc be
                                                                                                                            ---               - -
:!':.ges of employees            within      the       meaning         of' this       article      1 ~pt           for the            purposes

vf section          ene hundred          nincty-fiveo
                    -                                                     "),:(/~1-·~"'"'·+r
               This sGction              shall        not apEll         ~,~           p.,rson      employed        in       ~    bona fide

~ecutiYe,           administrative,              .::Eprofessional              caEacity         whose earnings                  ~ ~

excess      of one hundred             dollars         a week@

                Nothine        2:E;'this     section           shall~          construed           ~ ~d            the requircmen~

for   complying with the; provisions                           of sections            ~     hundrGd ~instl-s                    ix and        .=
hundred      ninvty~six....a.,         ~   with        tho provisions~                   article      ninet8en              ~      this       chapter.

                S 2o         Thi.s act     shall        take     effect        immediatelyo




                                                                  24
                                Digitized by the New York State Library from the Library's collections.
